Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/5/2022 regarding application 17/133,009 filed on 12/23/2020.  
2. 	Claims 1-7, 11, 15-16, 18-20, and 36-42 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 1-7, 11, 15-16, 18-20, and 36-42 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-32 of US Patent 10,877,669. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/133,009
10,877,669
1. (Currently amended) A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service; wherein the data storage service provides a service interface through which service requests are received from storage service clients; wherein the data storage service is configured to: maintain a plurality of tables in a data store on behalf of one or more storage service clients, the plurality of tables maintained according to respective throughput models of a plurality of throughput models including at least a committed throughput model and a best effort throughput model, wherein the committed throughput model guarantees throughput for a table of the plurality of tables at a committed number of request units per second, and wherein the best effort throughput model does not guarantee throughput for another table of the plurality of tables;  create a first table in the data store responsive to receiving, from a client of the data storage service according to a first application programming interface (API), a first request specifying the committed throughput model for servicing requests directed to the first table, and a committed number of request units per second for the committed throughput model, wherein to create the first table the data storage  service is configured to reserve sufficient resources for the first table to meet the specified committed number of request units per second of the committed throughput model, without guarantee that requests directed to the first table in excess of the specified committed number of request units per second will be serviced at the specified committed number of request units per second; create a second table in the data store responsive to receiving, from another client of the data storage service according to via a second API, a second request to create a second table in the data store, the second request specifying the best effort throughput model for servicing requests directed to the second table; automatically scale resources of the second table according to monitored usage of the second table without further initiation from the other client or a different client; and change the resources reserved for the first table to meet a change to the committed number of request units per second for the first table specified by a third request received, from the client or a different client according to a third API different from the first API, the change performed while continuing to accept and service additional requests directed to the first table.
1. A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service; wherein the data storage service offers a plurality of application programming interfaces (APIs) to perform different table operations at the data storage service in response to requests received from storage service clients; wherein the data storage service maintains a plurality of tables in a data store on behalf of one or more storage service clients, and wherein maintaining the plurality of tables comprises storing table data in each of one or more partitions on respective computing nodes in the data store; wherein the data storage service is configured to: receive a first request formatted according to one of the APIs from a storage service client of the data storage service; wherein, in response to receiving the first request, the data storage service is configured to: parse the first request to identify a table operation to create a first table in the data store, wherein the first request specifies a selection of a committed throughput model for servicing requests directed to the first table from among two or more models supported by the data storage service comprising at least the committed throughput model and a best effort throughput model, wherein the first request specifies an initial non-zero committed throughput level for the committed throughput model for the first table, and wherein the committed throughput model guarantees throughput for the first table at the specified initial non-zero committed throughput level; and reserve sufficient resources for the first table to meet the specified initial committed throughput level of the committed throughput model, without guarantee that requests directed to the first table in excess of the specified initial committed throughput level will be serviced at the specified initial committed throughput level; receive a second request formatted according to one of the APIs from the storage service client or a different storage service client of the data storage service; wherein, in response to receiving the second request, the data storage service is configured to: parse the second request to identify a table operation to create a second table in the data store, wherein the second request specifies a selection of the best effort throughput model for servicing requests directed to the second table from among the two or more models supported by the data storage service, wherein no committed throughput level is specified in the second request for the second table, and wherein the best effort throughput model does not guarantee a throughput level for traffic directed to the second table; and initiate creation of the second table; monitor usage of the second table; automatically increase or decrease the resources of the second table according to the monitored usage, without further initiation from the data storage service client or the different data storage service client; receive a third request from the storage service client or a different storage service client formatted according to a different one of the APIs; wherein, in response to receiving the third request, the data storage service is configured to: parse the third request to identify a table operation to change the initial committed throughput level for the first table, wherein the third request specifies the change to the initial committed throughput level for the first table; and change the resources reserved for the first table to meet the specified change to the initial committed throughput level for the first table while continuing to accept and service additional requests directed to the first table.


Allowable Subject Matter
7.	Claims 1-7, 11, 15-16, 18-20, and 36-42 are rejected due to double patenting, but would be allowable if able to overcome the double patenting rejections by filing a Terminal Disclaimer.

Conclusion
8.	Claims 1-7, 11, 15-16, 18-20, and 36-42 are rejected due to double patenting, but would be allowable if able to overcome the double patenting rejections by filing a Terminal Disclaimer. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
August 2, 2022